Case 8:21-cv-01808-CEH-AAS Document1 Filed 07/26/21 Page 1 of 3 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

VERL SOWARDS,

Plaintiff, Case No.:

vs.

UNITED STATES OF AMERICA and
UNITED STATES POSTAL SERVICE,

Defendant.

/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, VERL SOWARDS, sues Defendant, UNITED STATES POSTAL SERVICE,

and alleges:

1.

This is an action which arises under the Federal Tort Clam Act, Section 2671
through 2680 of Title 28 of the Unites States Code.

On or about October 9, 2020, the Plaintiff, VERL SOWARDS, submitted a claim
by certified mail to the Defendant, UNITED STATES POSTAL SERVICE, and
six months have elapsed, and that agency has failed to make final disposition of
the claim.

Venue is properly within this District under 28 U.S.C 1402(b) as the acts
complained of occurred in the Middle District of Florida, and at all material times
hereto, the Plaintiff, VERL SOWARDS, was a resident of Pinellas county,
Florida.

At all material times hereto, UNITED STATES POSTAL SERVICE was an

independent establishment of the executive branch of the Government of the
Case 8:21-cv-01808-CEH-AAS Document1 Filed 07/26/21 Page 2 of 3 PagelD 2

UNITED STATES OF AMERICA, lawfully created pursuant to 39 U.S.C. and
providing postal services to the people of the United States.

5. Both the UNITED STATES OF AMERICA and UNITITED STATES POSTAL
SERVICE are appropriate Defendants under the Federal Tort Claims Act.

6. All conditions precedent to a Federal Tort Claims Act have been met.

7. Onor about May 3, 2020 Defendant, UNITED STATES POSTAL SERVICE,
owned a 1993 U.S. Postal Vehicle, with the vehicle identification number
1GBCS10A1P2917148, which was being operated with Defendants’ consent and
permission by Paamee Thao Lutz, an employee and/or agent of the Defendant,
who was operating the vehicle within the scope of his employment as a United
States postal worker.

8. On the date specified above, Defendant’s employee and/or agent, Paamee Thao
Lutz, was operating the vehicle at approximately 4:55 p.m. on U.S. 19 N. at or
near the intersection of Leo Kidd Avenue, in the city of Port Richey, Pasco
County, Florida.

9. At the time and place specified above, Defendant’s employee and/or agent,
Paamee Thao Lutz, negligently operated or maintained the motor vehicle so as to
cause said automobile to collide with and against the automobile owned and
operated by the Plaintiff, VERL SOWARDS, causing serious bodily injuries to
the Plaintiff, VERL SOWARDS.

10. As adirect and proximate result the plaintiff suffered bodily injury and resulting
pain and suffering, disability, disfigurement, metal anguish, loss of capacity for

the enjoyment of life, expense of hospitalization, medical and nursing care and
Case 8:21-cv-01808-CEH-AAS Document1 Filed 07/26/21 Page 3 of 3 PagelD 3

treatment, loss of earnings, loss of ability to earn money, and aggravation of a
previously existing condition. The losses are either permanent or continuing and
plaintiff will suffer the losses in the future.
WHEREFORE plaintiff, VERL SOWARDS, demands judgment for damages against
Defendants, UNITED STATES OF AMERICA and UNITED STATES POSTAL SERVICE,

and demands a trial by jury.

Dated : Dal Ql, Qezl

MATTHEW KOCHEVAR P.A.

py LAW $$

MATTHEW KOCHEVAR, ESQUIRE
Fla. Bar No. 0153400

P.O. Box 4899

Tampa, Florida 33677

813-777-0686

Attorneys for Plaintiff

Service Email: mrkochevar@gmail.com
